    Case
    Case14-20553
         14-20553 Doc
                  Doc21-5
                      18 Filed
                            Filed09/16/14
                                   04/06/21 Entered
                                                Entered09/18/14
                                                         04/06/2123:47:57
                                                                  11:21:33 Desc
                                                                            DescImaged
                                                                                 Exhibit
                          CertificateE of Page
                                          Notice1 ofPage
                                                     3   1 of 3
B18 (Official Form 18) (12/07)

                                 United States Bankruptcy Court
                                      Northern District of Illinois
                                           Case No. 14−20553
                                               Chapter 7

In re: Debtor (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade,
and address):
   Jason Charles Odom
   79 Bluff Avenue
   La Grange, IL 60525
Social Security / Individual Taxpayer ID No.:
   xxx−xx−8844
Employer Tax ID / Other nos.:



                                     DISCHARGE OF DEBTOR

      It appearing that the debtor is entitled to a discharge, IT IS ORDERED: The debtor is
granted a discharge under section 727 of title 11, United States Code, (the Bankruptcy Code).




                                                    FOR THE COURT


Dated: September 16, 2014                           Jeffrey P. Allsteadt, Clerk
                                                    United States Bankruptcy Court




                     SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.
    Case
    Case14-20553
         14-20553 Doc
                  Doc21-5
                      18 Filed
                            Filed09/16/14
                                   04/06/21 Entered
                                                Entered09/18/14
                                                         04/06/2123:47:57
                                                                  11:21:33 Desc
                                                                            DescImaged
                                                                                 Exhibit
                          CertificateE of Page
                                          Notice2 ofPage
                                                     3   2 of 3
B18 (Official Form 18) (12/07) − Cont.


                                  EXPLANATION OF BANKRUPTCY DISCHARGE
                                           IN A CHAPTER 7 CASE

      This court order grants a discharge to the person named as the debtor. It is not a dismissal of the case and it
does not determine how much money, if any, the trustee will pay to creditors.

Collection of Discharged Debts Prohibited

      The discharge prohibits any attempt to collect from the debtor a debt that has been discharged. For example, a
creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue a lawsuit, to attach wages
or other property, or to take any other action to collect a discharged debt from the debtor.[In a case involving
community property: There are also special rules that protect certain community property owned by the debtor's
spouse, even if that spouse did not file a bankruptcy case.] A creditor who violates this order can be required to pay
damages and attorney's fees to the debtor.

      However, a creditor may have the right to enforce a valid lien, such as a mortgage or security interest, against
the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the bankruptcy case. Also, a
debtor may voluntarily pay any debt that has been discharged.

Debts That are Discharged

       The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged. Most, but
not all, types of debts are discharged if the debt existed on the date the bankruptcy case was filed. (If this case was
begun under a different chapter of the Bankruptcy Code and converted to chapter 7, the discharge applies to debts
owed when the bankruptcy case was converted.)

Debts that are Not Discharged.

      Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:

      a. Debts for most taxes;

      b. Debts incurred to pay nondischargeable taxes (in a case filed on or after October 17, 2005);

      c. Debts that are domestic support obligations;

      d. Debts for most student loans;

      e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

      f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or aircraft
      while intoxicated;

      g. Some debts which were not properly listed by the debtor;

      h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are not
      discharged;

      i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation agreement in
      compliance with the Bankruptcy Code requirements for reaffirmation of debts; and

      j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift Savings
      Plan for federal employees for certain types of loans from these plans (in a case filed on or after October 17,
      2005).



       This information is only a general summary of the bankruptcy discharge. There are exceptions to these
general rules. Because the law is complicated, you may want to consult an attorney to determine the exact
effect of the discharge in this case.
         Case
         Case14-20553
              14-20553 Doc
                       Doc21-5
                           18 Filed
                                 Filed09/16/14
                                        04/06/21 Entered
                                                     Entered09/18/14
                                                              04/06/2123:47:57
                                                                       11:21:33 Desc
                                                                                 DescImaged
                                                                                      Exhibit
                               CertificateE of Page
                                               Notice3 ofPage
                                                          3   3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 14-20553-JPC
Jason Charles Odom                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: admin                        Page 1 of 1                          Date Rcvd: Sep 16, 2014
                                      Form ID: b18                       Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 18, 2014.
db             +Jason Charles Odom,    79 Bluff Avenue,    La Grange, IL 60525-2507
22003194       +Brummet & Olsen, LLP,    111 South Grant Street,    Hinsdale, IL 60521-4050
22003196       +Chase,   3415 Vision Drive,    Mail Code OH4-7142,    Columbus, OH 43219-6009
22003197       +Department of Education,    FedLoan Servicing,    PO Box 530210,    Atlanta, GA 30353-0210
22003199        Equifax Information Services, LLC,    1550 Peachtree Street NW,     Atlanta, GA 30309
22003200       +Experian Information Solutions, Inc.,     475 Anton Boulevard,    Costa Mesa, CA 92626-7037
22003201       +Gaetana Ponticiello,    79 Bluff Avenue,    La Grange, IL 60525-2507
22003203       +Larson & Associates,    230 W. Monroe Suite 2220,    Chicago, IL 60606-4902
22051927       +PennyMac Loan Services, LLC,     c/o Aldridge Connors LLP,     Fifteen Piedmont Center,
                 3575 Piedmont Road, N.E., Suite 500,     Atlanta, GA 30305-1636
22003204       +Pennymac Loan Services LLC,    27001 Agoura Road, Suite 350,     Agoura Hills, CA 91301-5112
22003205        Pennymac Loan Services LLC,    Attn: Correspondence Unit,     PO Box 514387,
                 Los Angeles, CA 90051-4387
22003206       +Pierce & Associates,    1 North Dearborn,    Suite 1300,    Chicago, IL 60602-4373
22003207       +Servpro,   PO Box 3191,    Hinsdale, IL 60522-3191
22003208       +State of Illinois: Department of Revenue,     PO Box 19006,    Springfield, IL 62794-9006
22003209       +Trans Union LLC,    1561 E. Orangethorpe Avenue,    Fullerton, CA 92831-5210
22003210       +Trust Investments,    Larson & Associates PC,    230 West Monroe St. Suite 2220,
                 Chicago , Illinois 60606-4902
22003213       +US Department of Education,    Potomac Center Plaza (PCP),     550 12th Street, SW,
                 Washington, DC 20202-0031
22003212       +US Department of Education,    400 Maryland Avenue, SW,     Washington, DC 20202-0001
22003214       +US Department of Education,    Capitol Place,    555 New Jersey Ave, NW,
                 Washington, DC 20208-0003
22003211       +US Department of Education,    Po Box 530260,    Atlanta, GA 30353-0260

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QCLSTEEGE.COM Sep 17 2014 01:23:00       Catherine L. Steege, ESQ,   Jenner & Block,
                 353 N. Clark Street,    Chicago, IL 60654-5474
22003193       +EDI: BANKAMER2.COM Sep 17 2014 01:23:00       Bank Of America, N.A. *,   401 N. Tryon Street,
                 NC1-021-02-20,    Charlotte, NC 28255-0001
22003195       +EDI: CHASE.COM Sep 17 2014 01:23:00      Chase *,    ATTN: Bankruptcy Department,
                 P.O. Box 15298,    Wilmington, DE 19850-5298
22003198       +EDI: NAVIENTFKASMDOE.COM Sep 17 2014 01:23:00       Department of Education / Sallie Mae,
                 Po Box 9635,    Wilkes Barre, PA 18773-9635
22003202        EDI: IRS.COM Sep 17 2014 01:23:00      Internal Revenue Service,    Department of Treasury,
                 PO Box 219236,    Kansas City, MO 64121
                                                                                              TOTAL: 5

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 9): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social Security
Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required by the
bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 18, 2014                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 16, 2014 at the address(es) listed below:
              Catherine L. Steege, ESQ   csteege@jenner.com, csteege@ecf.epiqsystems.com
              Charles L. Magerski   on behalf of Debtor Jason Charles Odom Cmagerski@sulaimanlaw.com,
               courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ECFNotice@sulaimanlaw.com;mbadwan@sulaimanlaw.co
               m;sulaiman.igotnotices@gmail.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 3
